Case 08-35994-KRH                Doc 5790        Filed 11/08/19 Entered 11/08/19 14:29:17      Desc Main
                                                Document     Page 1 of 2


                                  UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF VIRGINIA
                                         RICHMOND DIVISION

  In re:
                                                                     Case No. 08-35994-KRH
  LandAmerica Financial Group, Inc.,                                 Chapter 11
                                                                     Jointly Administered
                               Debtor.




               WITHDRAWAL OF MOTION TO CONVERT CASE TO CHAPTER 7

        John P. Fitzgerald, III, Acting United States Trustee for Region Four, (the “U.S. Trustee”)
 having filed on November 6, 2019, a Motion to Convert this Case to Chapter 7, the “Motion,”
 and now having concluded that the Motion is unnecessary, hereby WITHDRAWS the Motion.

                                                             Respectfully submitted,


                                                             John P. Fitzgerald, III
                                                             Acting U.S. Trustee
                                                             Region Four

                                                             by: /s/Robert B. Van Arsdale
                                                             Robert B. Van Arsdale
                                                             Assistant U.S. Trustee
                                                             701 E. Broad Street, Suite 4304
                                                             Richmond, VA 23219




 Robert B. Van Arsdale, Esq., AUST, VSB 17483
 Shannon Pecoraro, Esq., VSB 46864
 Office of the U.S. Trustee
 701 East Broad Street
 Suite 4304
 Richmond, VA 23219
 (804) 771-2310
Case 08-35994-KRH       Doc 5790    Filed 11/08/19 Entered 11/08/19 14:29:17           Desc Main
                                   Document     Page 2 of 2


                                CERTIFICATE OF SERVICE

         I certify that on November 8, 2019 service on all attorney users in this case was
 accomplished through the Notice of Electronic Filing, pursuant to CM/ECF Policy 9 of the United
 States Bankruptcy Court for the Eastern District of Virginia, Case Management/Electronic Case
 Files (CM/ECF) Policy Statement, Version 09/04/09.



                                            /s/Robert B. Van Arsdale
                                               Robert B. Van Arsdale
